        Case 1:19-cv-00056-JRH-BKE Document 37 Filed 04/20/20 Page 1 of 2



                  IN THE X3NITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF GEORGIA
                                      AUGUSTA DIVISION


ESTATE OF JUSTIN S.
HOLLINGSWORTH, Through its
                                                   *
Administrator James
                                                   *
Rollingsworth.
                                                   ■A-


                                                   *
         Plaintiff,
                                                   *



                  V.                               *           CV   119-056
                                                   *



PAUL OHLROGGE; FAITH
TECHNOLOGIES, INC.; and JOHN
DOES 1-10,

         Defendants.




                                            ORDER




         Before        the   Court   is   the    Parties'    stipulation      of   dismissal

with prejudice as to Defendant Faith Technologies,                            Inc.^     (Doc.

36. )     All appearing parties signed the stipulation.                       Federal Rule

of Civil Procedure 41(a) (1) (A) (ii) is a proper mechanism to dismiss

less     than all parties            to a       lawsuit.     Jackson v.     Equifax     Info.

Servs.,     LLC,       No. CV 119-096,      2020 WL 476698,         at *2   (S.D. Ga.    Jan.

29,     2020) .         Upon due     consideration,         the Court   finds dismissal

proper as to Defendant Faith Technologies,                      Inc.




^ Although the Parties titled the present submission "Consent Motion for the
Stipulation of Dismissal of Faith Technologies, Inc. with Prejudice," the
Parties failed to specify under which subsection of Rule 41 they advance the
motion. For the reasons herein, the Court interprets the filing as a stipulation
of dismissal pursuant to Federal Rule of Civil Procedure 41(a) (1) (A) (ii) .
    Case 1:19-cv-00056-JRH-BKE Document 37 Filed 04/20/20 Page 2 of 2



    IT IS    THEREFORE   ORDERED    that this        matter    is DISMISSED WITH


PREJODICE.    The   Clerk   is   DIRECTED      to   TERMINATE    Defendant     Faith


Technologies,   Inc.   as   a    party    to    this   case     and    any   motions

pertaining to it.        Except as       otherwise     agreed,    Plaintiff and

Defendant Faith Technologies, Inc. shall bear their own costs,

fees, and expenses with respect to each other.

     ORDER ENTERED at Augusta, Georgia, this                          day of April,

2020.



                                                           CHIEF JUDGE
                                    UNITED/STATES DISTRICT COURT
                                            :RN     DISTRICT   OF GEORGIA
